Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Claims 1-5, 8-9, 12-14, 16, 18-22, 24-30, and 32-35 have been allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The prior art of record and references as cited fail to teach individually or in combination a system as recited in the claims when taken as a whole as follows: 
a single ultrasound sensor comprising:
 an emitter configured to emit a signal towards a single location of a blood vessel of a patient; and
 a detector configured to receive a reflection of the signal from the single location of the blood vessel; and
 a processor configured to: determine, from the reflection of the signal, a geometry of the blood vessel at a first time and a geometry of the blood vessel at a second time; 
determine a change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time; 
determine a pulse wave velocity using the following equation:  
    PNG
    media_image1.png
    22
    139
    media_image1.png
    Greyscale
 
wherein PWV is the pulse wave velocity, AU is a change in flow of blood through the blood vessel between a diastole phase and a peak systole phase, Ad(x) is a cross- sectional area 
determine a blood pressure of the blood vessel from the change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time and the pulse wave velocity.
Tamada and Mizukami failed to teach an equation to estimate the pulse wave velocity, that is dependent on the change in flow of blood through the blood vessel between a diastole phase and a peak systole phase, a cross sectional area of the blood vessel during the diastole phase, and a cross sectional area of the blood vessel during the peak systole phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793